Citation Nr: 1113182	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-47 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition, claimed as compromise spinal disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The Veteran had active service with the United States Air Force from December 1982 to September 1986, with additional active duty/active duty for training from August to September 1993, in November 1993 and in December 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Cleveland, Ohio.

In the substantive appeal filed in November 2009, the Veteran requested a Board hearing to be held in Washington , DC.  In a March 2010 letter, she was notified that a Board hearing had been scheduled for July 2010.  She failed to appear for the proceeding and has not provided an explanation for her absence or requested to reschedule the hearing.  As such, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be explained herein, the record in this case reflects that several disorders of a psychiatric nature have been diagnosed.  Accordingly, the Board has recharacterized the claim in a general and broad manner, as reflected on the cover page.

The claim of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record does not indicate that the Veteran's currently diagnosed back condition has been manifested by chronic and continuous symptomatology since service, or that it is etiologically related to her active military service, to include presumptively.


CONCLUSION OF LAW

The criteria for the grant of service connection for a back condition, claimed as compromise spinal disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist her in the development of evidence pertinent to the service connection claim for a back condition in a letters  dated in August 2007, and March 2008, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist her with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the August 2007 and March 2008 letters, prior to the initial adjudication of the claim in a September 2008 rating decision.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in September 2009, curing any notice defect in this regard with respect to timing.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue which is ready for appellate consideration.  The Veteran's service treatment records (STRs) and post-service VA treatment records through September 2009 were obtained.  The Veteran was afforded a VA examination in July 2008 in connection with the service connection claim for a back condition currently on appeal and the file includes contentions and statements of the Veteran and his representative.  In addition, records and a decision from the Social Security Administration have been obtained for the record.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim (for a back condition) that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of that claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In July 2007, the Veteran filed a service connection claim for a spinal disorder, described as compromise spinal disorder.

The Veteran's STRs include an October 1982 enlistment examination report reflecting that clinical evaluation of the spine was normal.  In July 1986, the Veteran was seen on several occasions for complaints of back pain.  Ultimately, this pack pain was assessed in July 1986 as acute lumbar strain.  A January 1991 examination report reflects that clinical evaluation of the spine was normal and that the Veteran denied having arthritis, recurrent back pain, or swollen/painful joints.  In June 1993, the Veteran complained of stiffness and aching in the back following 3 consecutive days of exercising.  Overuse syndrome was assessed.  

The file contains an undated record indicating that the Veteran had lumbosacral facet syndrome.  An August 1993 record indicated that the Veteran complained of non-specific joint pain.  

Also on file are records and a July 1998 decision of the Social Security Administration reflecting that disability benefits were approved from December 1995 based on a primary diagnosis of affective disorder with a secondary diagnosis of chronic fatigue syndrome.  Included in these records is a VA entry dated in August 1994, at which time the Veteran complained of neck pain, assessed as muscular pain.  A VA X-ray film report of September 1994 indicates that the Veteran complained of back and neck pain and reflects that X-ray films of the cervical spine showed no evidence of fracture, subluxation, osseous disease, or other pathology.  Also of record is a report of a private examination conducted in July 1996.  At that time, the Veteran complained of myalgia and arthralgia, explaining that in 1990 she began having muscle pains all over her body.  Examination of the back revealed normal range of motion and no scoliosis or kyphosis.  X-ray films of the lumbar spine were normal.  The doctor indicated that the Veteran's spinal examination was normal. 

VA records include a December 2000 entry at which time the Veteran complained of bone and joint pain (unspecified).  An entry dated in July 2004 reflects that the Veteran did not have any complaints relating to the back.  Examination revealed no deformity of the back and no neurological defects. 

A VA examination was conducted in July 2008, at which time the Veteran indicated that she believed that her claimed back condition was due to back problems treated in service in 1986.  The Veteran complained of chronic back pain with occasional catching on bending and lifting.  She stated that she had undergone physical therapy many years previously and had taken some muscle relaxers in the past.  A summary of the medical history revealed that diagnoses including fibromyalgia, chronic fatigue syndrome, and affective disorder had been made.  Physical examination revealed normal contour and lumbar lordosis, no spasms, no tenderness, nearly full range of motion and motor function of 5/5.  X-ray films of July 2008 were referenced which showed mild disc space narrowing at L5-6 and L6, S1.  Also referenced were private X-ray films taken in September 1994, which revealed no evidence of fracture, subluxation, osseous disease or other pathology.  The examiner observed that the Veteran had normal X-ray films eight years following discharge from service and on examination, had age acquired degenerative changes in the two lower motion segments of the lumbar spine.  The examiner opined that it was less likely than not that the currently claimed back condition was in any way related to the back condition in service and that it was more likely than not secondary to fibromyalgia and chronic fatigue syndrome.  

Analysis

The Veteran maintains that service connection is warranted for a back disorder related to a medical problem which was treated during service in 1986.  In the alternative, she has also made vague contentions to the effect that she has Gulf War Syndrome from handling equipment used in Desert Storm.

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to Reserve and National Guard service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with active duty for training, or for disability resulting from injury during inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24); 38 C.F.R. § 3.6.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

With respect to Hickson element (1), evidence of a currently manifested disability of the back has been presented.  Specifically, upon VA examination of the spine conducted in 2008, degenerative changes of the lumbar spine were diagnosed.  

As an initial matter, the Board clarifies that the appellant is not a Persian Gulf Veteran as defined in 38 C.F.R. § 3.317.  With respect to her active duty/active duty for training which took place from at periods between September and December 1993, records reflect that she was stationed in Egypt, which is not considered a location associated with the Southwest Asia theater of operations for purposes of the application of 38 C.F.R. § 3.317.  Further, as the appellant has a diagnosed back condition, as explained above, the provisions of 38 C.F.R. § 3.317 regarding compensation for manifestations of undiagnosed illness or other chronic qualifying disability are not for application in this case.

With regard to Hickson element (2), service incurrence, the STRs contain evidence of an isolated period of treatment for back problems in July 1986, assessed as acute back strain.  The acute nature of this episode is supported by the fact that no subsequent complaints of back problems were reported and that clinical evaluation of the back was normal in 1991, at which time the Veteran also denied having arthritis, recurrent back pain, or swollen/painful joints.  Six years later, in June 1993, the Veteran complained of an acute episode of stiffness and aching in the back following 3 consecutive days of exercising, assessed as overuse syndrome, with no indication of subsequent chronic symptoms or residuals.  There was no indication of arthritis affecting the back shown during active service or training periods, or at any time prior to 2008.

A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, it was not until 2008, years after the Veteran's period of active service and any additional active duty/service obligations, that a disorder of the back (diagnosed as degenerative changes of L5-6 and L6, S) was shown.  As such service connection on a presumptive basis is not warranted.

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection);  38 C.F.R. § 3.303(b).

In this case, the Veteran has not contended, nor does the clinical evidence reflect continuity or chronicity of back symptomatology since 1986.  In this regard, the clinical evidence would clearly have refuted any such contentions, by revealing normal X-ray films and clinical evaluations of the back (cervical and lumbar) between 1994 and 2004.  With regard to the long evidentiary gap between active service and the earliest post-service clinical findings involving the back, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology of the back is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Accordingly, chronicity and continuity of symptomatology of the back since service is not established.  38 C.F.R. § 3.303(b) (2010).

The critical issue in this case is whether the Veteran's currently manifested back disorder is related to any incident of service, to include treatment received for back problems in 1986.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

With respect to the claimed back disorder, essentially there has been no competent evidence or opinion presented for the record which establishes an etiological relationship between any currently diagnosed back condition and any service.  Clinical evidence, including evaluations conducted between 1994 and 2004, have repeatedly and consistently failed to show any clinical indication of a back condition.  When examined by VA in 2008, the examiner indicated that the degenerative changes of the lumbar spine which were shown at that time were age-related and were likely also related to non service-connected fibromyalgia and chronic fatigue syndrome.  As the conclusions made by the VA examiner in 2008 were based on review of the Veteran's lay and medical history, as well on clinical findings shown upon examination, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut the 2008 opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran herself maintains and has opined that her currently claimed back disorder is service-related.  The Veteran has not demonstrated that she has any expertise to render such an opinion.  Moreover, her opinion as to the etiology of the claimed back disorder is not consistent with the objective evidence of record, which does not even suggest service-related etiology of any currently manifested back disorder or continuity and/or chronicity of symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, her assertions regarding etiology of the claimed back disorder are of no probative value, as they are beyond her competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Overall, the evidence is not in relative equipoise, and the most probative evidence of record addressing the etiology and onset of the Veteran's claimed back disorder, a VA opinion offered in 2008, weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for back condition, claimed as compromise spinal disorder, is denied.


REMAND

The Veteran contends that service connection for a psychiatric disorder is warranted as etiologically related to service.  

A summary of the evidence on file reflects that major depression - single episode was diagnosed as early as May 1995.  Since that time numerous diagnoses of a psychiatric nature have been made including dependent personality and somatization disorder (March 1996); affective disorder (July 1998 Social Security Administration decision), delusional disorder (October 2005); and psychotic and cognitive disorder (August 2008), and records reflect that the Veteran believes her psychiatric problems started as early as 1990-1991 (August 2008 VA record).  At this point, PTSD has never been diagnosed in or post-service; however, the Board notes that a few clinical records, including a VA record of August 2008, reference the Veteran's undetailed reports of military sexual trauma.  

The Board points out that a VA examination has not yet been furnished in conjunction with the Veteran's claimed psychiatric condition, but is warranted in this case in light of the aforementioned history.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination).  Given the evidence on file, the Veteran should be afforded a VA examination which addresses the claimed psychiatric condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

In addition, although PTSD has not been diagnosed to this point, to the extent that the Veteran's claim for a psychiatric condition includes PTSD as a possible component, it appears that she has previously provided to clinicians some undetailed information relating to military sexual trauma.  Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on inservice personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2010); currently redesignated as 38 C.F.R. § 3.304(f)(5).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).  The final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraphs (f)(3) and (f)(4) as (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which apply to stressors claimed as related to a Veteran's fear of hostile military or terrorist activity; stressors not alleged in this case.  While effective on July 13, 2010, this final rule applies to any application for service connection for PTSD that was appealed to the Board before July 12, 2010 but not decided by the Board as of that date.  However, VA has indicated that these regulatory changes do not apply in cases where service connection for PTSD is sought as due to personal assault.  See VBA Training Letter 10-05.

In the case of a claim for service connection for PTSD based on in-service personal assault VA has a special obligation to assist a Veteran in producing corroborating evidence of an in-service stressor.  Gallegos v. Peak, 22 Vet. App. 329, 335 (2008) (citing Patton v. West, 12 Vet. App. 272, 280 (1999)).  In accordance with this special obligation, 38 C.F.R. § 3.304(f)(5) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault. VA must inform the Veteran that he or she may submit alternative forms of evidence, other than service records, to corroborate the account of an in-service assault, and suggest potential sources for such evidence.  38 C.F.R. § 3.304(f)(5); see Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton, 12 Vet. App. at 281-82 (noting that the RO must send the claimant a "special PTSD personal- assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in- service stressor (citing M21- 1, pt. III, para. 5.14(c)(6)-(7))).  While the Board recognizes that no PTSD diagnosis is of record at this point, in light of Clemons and the historical information which has been provided by the Veteran, it will be requested that the RO comply with the special claims development procedures, in the interest of fairness and as this information may also be useful in adjudicating a claim for a psychiatric disorder other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be sent a notice affording her an opportunity to submit or identify any additional evidence (not already on file) relevant to her service connection claim for a psychiatric disorder, including providing any additional information relating to military sexual trauma.  Such notice shall be in the form of a VCAA letter advising her that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)(5).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition, this letter shall be compliant with 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault or harassment.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  In particular, this notice must advise the Veteran that she may submit alternative forms of evidence to corroborate her account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  Please also attach a VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

2.  Any available VA medical records dated from September 2009, forward relating to the Veteran's claimed psychiatric disorder should be obtained and associated with the claims folder.

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of her claimed psychiatric disorder.  The claims file, to include a complete copy of this remand, should be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology as well as the documented pertinent medical history should also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner's report shall also address the following matters:

a) The examiner shall identify the symptoms and diagnoses relating to any psychiatric disorder(s) which manifests on examination.

b) If the psychiatric diagnoses found include PTSD, identify the stressor event on which such is based.  In this regard, review the Veteran's claims file and lay history to identify any signs/indicators of change of behavior or performance which may be related to the Veteran's reports of military sexual trauma in service, that are corroborative that such event occurred.  

b) If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should opine (as to each diagnosis) whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during active service extending from December 1982 to September 1986, in August to September 1993, in November 1993 and/or in December 1993, or during the first post-service year following any of these periods; or is otherwise etiologically related to the Veteran's military service.  In this regard, the examiner is requested to evaluate and consider the Veteran's lay history as appropriate, to include as relates to her reports of service-related sexual trauma.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for correction.

6.  Then readjudicate the Veteran's service connection claim for a psychiatric disorder, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include consideration of service connection on a direct and presumptive basis, and for PTSD.  If the decision with respect to this claim remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issue currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


